Case 1:19-cv-13284-TLL-PTM ECF No. 26 filed 04/20/20                 PageID.186       Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

DEARBORN NATIONAL LIFE
INSURANCE COMPANY,

                        Plaintiff,                           Case No. 19-13284

v.                                                           Honorable Thomas L. Ludington

MARTI DIAMOND,
MICHELE DIAMOND,
And ELIZABETH DIAMOND,

                  Defendants.
_______________________________________/

     ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR LEAVE TO DEPOSIT
       INTERPLEADER FUNDS AND DENYING IN PART WITHOUT PREJUDICE
                      REQUEST FOR ATTORNEY FEES

        On November 7, 2019 Plaintiff filed a complaint for interpleader against Defendants stating

that “Dearborn National is a licensed insurance company” and it “requests that this Court

determine the rightful beneficiary to [the proceeds of a life insurance policy] pursuant to Fed. R.

Civ. P. 22 because there are two or more adverse claimants who seek the funds at issue.” ECF No.

1 at PageID.2-3. Mr. Drew Diamond was employed by Alpena Electric and obtained a life

insurance policy through his employer with a benefit of $20,000. ECF No. 1. Two of Mr.

Diamond’s daughters (jointly) and his wife (separately) claim a right to the proceeds of the life

insurance policy. Id.

        On March 18, 2020 Plaintiff filed a motion for leave to deposit interpleader funds with the

court, seeking an award of $7,500 in attorney fees and costs, seeking an order enjoining defendants

from asserting claims against Plaintiff, discharging Plaintiff from liability, dismissing Plaintiff

from the case, and ordering defendants to appear and present claims to the court. ECF No. 23.
Case 1:19-cv-13284-TLL-PTM ECF No. 26 filed 04/20/20                   PageID.187       Page 2 of 3



Defendants Michele and Elizabeth Diamond do not object to Plaintiff depositing funds with the

court and being dismissed from the action, but object to the $7,500 request for attorney fees. ECF

No. 24. Defendants argued the request is 37.5% of the $20,000 policy and Plaintiff has not

substantiated the attorney fees. Id. No response was received from Defendant Marti Diamond.

Plaintiff explained in its reply that the requested fees are reasonable and included the total number

of hours worked and the hourly rate of the individuals. Plaintiff did not provide a copy of the

billing logs and explained they are privileged, but failed to provide further explanation. Therefore,

Plaintiff’s request to deposit the funds at issue will be granted.

       Plaintiff argues their billing statements “are protected from disclosure by attorney client

privilege” without citing any legal authority for the proposition. ECF No. 25 at PageID.162.

Additionally, Plaintiff explains that “[t]he amount of Dearborn National’s attorneys’ fees is a direct

consequence of defendants’ conduct in this action . . . . Undersigned counsel first circulated a

proposed stipulated order granting the relief sought by Dearborn National in its motion on January

30, 2020. Nearly half of Dearborn National’s total attorneys’ fees ($3,439.50) were incurred after

February 1, 2020, and directly relate to Dearborn National’s efforts to deposit the funds and be

dismissed from this action.” Id. at PageID.163. However, Plaintiff does not explain how the

remainder of fees were incurred, nor does it provide the breakdown of expenses incurred after

February 1, 2020. If Plaintiff continues to seek attorney fees and costs, it must file a separate

motion supported by a detailed and itemized explanation of the attorney fees and costs incurred

that they request Defendants pay.

       Accordingly, it is ORDERED that Plaintiff’s motion for leave to deposit interpleaders

funds, ECF No. 23, is GRANTED IN PART and DENIED IN PART. Plaintiff’s requests for a




                                                 -2-
Case 1:19-cv-13284-TLL-PTM ECF No. 26 filed 04/20/20                      PageID.188     Page 3 of 3



full award of attorney fees and dismissing Plaintiff from the action are DENIED WITHOUT

PREJUDICE.

       Accordingly, it is ORDERED that Plaintiff may deposit into the Court the amount of

$20,000.00, plus any applicable interest, constituting the life insurance policy payable by reason

of the death of Mr. Drew Diamond, the deceased participant in the plan.

       It is further ORDERED that after Plaintiff deposits the life insurance benefits of the

Decedent, plus any applicable interest, into the Court in an interest-bearing account established by

the Court in accordance with Local Court Rule 67.1, the Clerk is authorized to deduct from the

account any fee authorized by the Judicial Conference of the United States. In the event the check

presented to the Court by Plaintiff is not a bank check or certified check, before depositing the

check into an interest-bearing account the Court may hold the check for a period of up to 14 days

or until notified that the check has cleared, whichever occurs earlier.

       It is further ORDERED that upon the deposit of the plan benefit, plus any applicable

interest, by Plaintiff into the Court, Plaintiff shall be fully relieved of and discharged from any and

all liability with respect to payment of the group life insurance benefits, plus any applicable

interest, payable under the Plan by reason of the death of the Decedent.

       It is further ORDERED that the Defendants in this action are enjoined and restrained from

instituting any other action in any state or United States court against Plaintiff, for recovery of the

Plan Benefits, plus any applicable interest, payable as a consequence of the death of the Decedent.



Dated: April 20, 2020                                          s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                                 -3-
